 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

Chapter 11
In re:
Case No. 18-11625 (KJC)
TINTRI, rNC.,‘

Related Docket No. 270 ,;< 74
/

Debtor.

 

 

ORDER AUTHORIZING THE DEBTOR (A) TO REJECT NONRESIDENTIAL REAL
PROPERTY LEASES AND ABANDON ANY PERSONAL PROPERTY LOCATED AT
SUCH PREMISES AND (B) FIXING A BAR DATE FOR CLAIMS

Upon consideration of the motion (the “Bt_i@”)2 of the above-captioned debtor
and debtor in possession (the “_D_eb_tg_r”) for the entry of an order pursuant to sections 365 and
544 of the Bankruptcy Code and Bankruptcy Rules 3003, 6006, and 6007 (a) authorizing the
Debtor to reject, effective as of October 31, 2018 at 11:59 p.m. (Pacific Time) (the “Re]`ection
Effective Date”), the (i) O]Yice Lease dated February 13, 2013 (as amended, the “Master Lease”)
by and between BP l\/lV Research Park LLC (the “Landlord”) and the Debtor and (ii) Sublease
dated May 30, 2014 (as amended, the “Sublease” and, together with the Master Lease, the
“Re]`ected Leases”) by and between T3C lnc., d/b/a Retail Solutions lnc. (the “Sublessee”), each
relating to the real property located at 201-203 and 205 Ravendale Drive, Mountain View,
California 94043 (the “Leased Premises”); (b) authorizing the Debtor to abandon any remaining
personal property located at the Leased Premises (the “Remaining Personal Propertv”); and (c)
fixing a bar date for claims, if any, of the Landlord and Sublessee arising out of such rejection

(the “Bar Date”); and it appearing that this Court has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334; and it appearing that this proceeding is a core proceeding pursuant to 28

 

l The last four digits of the Debtor’s federal taxpayer identification number are 6978. The Debtor’s service
address is: 75 State Street, 18th Floor, Suite 1805, Boston, MA 02109.

2 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.

 

U.S.C. §§ 1408 and 1409; and adequate notice of the Motion having been given; and after due
deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

1. The Motion is GRANTED as set forth herein.

2. Pursuant to section 365 of the Bankruptcy Code, the Rejected Leases are
deemed rejected effective as of October 31, 2018 at 11:59 p.m. (Pacific Time).

3. The Debtor is hereby authorized to abandon any Remaining Personal
Property at the Leased Premises effective as of October 31, 2018 at 11:59 p.m. (Pacifrc Time).

4. The Debtor will serve this Order on the Landlord and Sublessee within
three business days after entry of this Order.

5. Twenty-One days after the entry of this Order is hereby fixed as the Bar
Date by which the Landlord and Sublessee must file a claim under section 502 of the Bankruptcy
Code or other" claims in connection with the Rejected Leases or the rejection, breach, or
termination of the Rejected Leases, failing which such claims shall be forever barred.

6. The Debtor reserves all rights to contest any such rejection damage claims
on any basis and does not waive any claims that it may have against the Landlord and Sublessee,
whether or not such claims are related to the Rejected Leases.

7. The Court shall retain jurisdiction over any and all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.

Dated: November i_(l, 2018 /<
n_/i/\/\TK i//’i/\ /1 /<j\

HoNoxE;/x BLE KE rNJ CAREY
UNITE srArns ANKRUPTCY UDGE

\

DOCS*SF:98103.2

§§

